Case: 20-2190    Document: 49     Page: 1   Filed: 02/22/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  WASHINGTON FEDERAL, MICHAEL MCCREDY
 BAKER, CITY OF AUSTIN POLICE RETIREMENT
 SYSTEM, ON BEHALF OF THEMSELVES AND ALL
       OTHERS SIMILARLY SITUATED,
              Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-2190
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:13-cv-00385-MMS, Senior Judge Margaret M.
 Sweeney.
                 ______________________

                Decided: February 22, 2022
                 ______________________

     KEVIN GREEN, Hagens Berman Sobol Shapiro LLP, San
 Diego, CA, argued for plaintiffs-appellants. Also repre-
 sented by STEVE BERMAN, Seattle, WA; ROBERT M.
 ROSEMAN, Spector Roseman & Kodroff, P.C., Philadelphia,
 PA.

     MARK B. STERN, Civil Division, Appellate Staff, United
 States Department of Justice, Washington, DC, argued for
 defendant-appellee.   Also represented by BRIAN M.
Case: 20-2190     Document: 49     Page: 2    Filed: 02/22/2022




 2                                 WASHINGTON FEDERAL    v. US



 BOYNTON, KYLE T. EDWARDS, GERARD SINZDAK, ABBY
 CHRISTINE.
              ______________________

     Before LOURIE, PROST, and O’MALLEY, Circuit Judges.
 O’MALLEY, Circuit Judge.
     This is a companion to appeals in eight other matters:
 Fairholme Funds, Inc. v. United States, Nos. 20-1912,
 -1914, Owl Creek Asia I, L.P. v. United States, No. 20-1934,
 Mason Capital L.P. v. United States, No. 20-1936,
 Akanthos Opportunity Fund, L.P. v. United States,
 No. 20-1938, Appaloosa Investment Ltd. Partnership I v.
 United States, No. 20-1954, CSS, LLC v. United States,
 No. 20-1955, Arrowood Indemnity Co. v. United States,
 No. 20-2020, and Cacciapalle v. United States,
 No. 20-2037. 1 In those cases (collectively, the Fairholme
 appeals), certain shareholders of the Federal National
 Mortgage Association and the Federal Home Loan Mort-
 gage Corporation (collectively, the Enterprises or Compa-
 nies) challenged actions taken by the Federal Housing
 Finance Agency (FHFA) after it placed the Enterprises un-
 der conservatorship. Those shareholders alleged that a
 “net worth sweep” under an amendment to the FHFA’s pre-
 ferred stock purchase agreements (PSPAs) with the De-
 partment of Treasury (Treasury) constituted, inter alia, a


      1   Some of the appellants in those other matters chose
 to consolidate their cases for briefing purposes, but the ac-
 tual appeals were never consolidated. We granted the mo-
 tions of other appellants to consolidate the appeals in Owl
 Creek, No. 20-1934, Mason Capital, No. 20-1936, Akanthos,
 No. 20-1938, Appaloosa, No. 20-1954, and CSS,
 No. 20-1955. We resolved all those matters in our decision
 in    Fairholme     Funds,     Inc.    v.  United     States,
 Nos. 20-1912, -1914, -1934, -1936, -1938, -1954, -1955,
 -2020, -2037 (Fed. Cir. Feb. 22, 2022).
Case: 20-2190    Document: 49     Page: 3    Filed: 02/22/2022




 WASHINGTON FEDERAL   v. US                                3



 direct taking or illegal exaction of their share value. We
 affirmed decisions of the United States Court of Federal
 Claims (Claims Court) dismissing those claims for lack of
 standing. 2   Fairholme Funds, Inc. v. United States,
 Nos. 20-1912, -1914, -1934, -1936, -1938, -1954, -1955,
 -2020, -2037, slip op. at 7 (Fed. Cir. Feb. 22, 2022).
     Here, Washington Federal, Michael McCredy Baker,
 and the City of Austin Police Retirement System (collec-
 tively, the Washington Federal Plaintiffs) also alleged di-
 rect takings and illegal exaction claims. We separated this
 appeal from the Fairholme appeals because the claims here
 primarily were predicated on the imposition of the conser-
 vatorships over the Enterprises, rather than on actions the
 FHFA later took in its capacity as conservator. Specifi-
 cally, the Washington Federal Plaintiffs alleged that the
 FHFA lacked the statutory authority to impose the conser-
 vatorships. 3 The Washington Federal Plaintiffs now ap-
 peal the Claims Court’s final judgment dismissing their
 claims for lack of standing. Wash. Fed. v. United States,
 149 Fed. Cl. 281 (2020). We affirm.
                      I. BACKGROUND
     We presume familiarity with the background set forth
 in our Fairholme Funds decision and recite only those facts
 necessary to address the issues raised in this appeal.
     Congress created the Enterprises to, inter alia, provide
 liquidity to the mortgage market. See Collins v. Yellen,


     2    One shareholder, Andrew T. Barrett, asserted de-
 rivative claims on behalf of the Enterprises in the Fair-
 holme appeals. Our resolution of those claims is not
 relevant to the issues in this appeal.
      3   As discussed below, the Washington Federal Plain-
 tiffs also originally cited the net worth sweep as a factual
 predicate for their claims but have since withdrawn that
 assertion.
Case: 20-2190    Document: 49     Page: 4    Filed: 02/22/2022




 4                                WASHINGTON FEDERAL    v. US



 141 S. Ct. 1761, 1770–71 (2021); 12 U.S.C. § 1716(4). The
 Enterprises do so by purchasing mortgages, pooling them
 into mortgage-backed securities, and selling them to inves-
 tors. Collins, 141 S. Ct. at 1771. As a result, the Enter-
 prises relieve mortgage lenders of the risk of default and
 free up their capital to make additional loans. Id.
     The Enterprises operate under congressional charters
 as for-profit corporations owned by private shareholders.
 Id. at 1770–71. They have long benefited from a perception
 that the federal government would honor their obligations
 should they experience financial difficulties. Perry Cap.
 LLC v. Lew (“Perry I”), 70 F. Supp. 3d 208, 215 (D.D.C.
 2014); Dep’t of Treasury & Dep’t of Hous. & Urb. Dev., Re-
 forming America’s Housing Finance Market: A Report to
 Congress 8 (2011) (“Treasury & HUD Report”) (“[The En-
 terprises] benefited from . . . a widely perceived govern-
 ment guarantee—the commonly held assumption that
 large losses would be backstopped by the taxpayer.”). This
 perception and other government benefits allowed the En-
 terprises to purchase mortgages and mortgage-backed se-
 curities at cheaper rates than would otherwise prevail in
 the private market. See Perry I, 70 F. Supp. 3d at 215;
 Treasury & HUD Report at 8; J.A. 94 (¶ 15).
     When the housing bubble burst in 2008, the Enter-
 prises experienced significant losses and found themselves
 owning an “immense inventory of defaulted and overvalued
 subprime mortgages.” DeKalb Cnty. v. Fed. Hous. Fin.
 Agency, 741 F.3d 795, 798 (7th Cir. 2013); see Collins,
 141 S. Ct. at 1771. Though the Enterprises remained sol-
 vent, many feared the Enterprises would eventually de-
 fault and “throw the housing market into a tailspin.”
 Collins, 141 S. Ct. at 1771.
     To address that concern, Congress enacted the Housing
 and Economic Recovery Act of 2008 (HERA) giving the
 FHFA discretion to appoint itself as conservator or receiver
 over the Enterprises. 12 U.S.C. § 4617. HERA constrained
Case: 20-2190    Document: 49     Page: 5    Filed: 02/22/2022




 WASHINGTON FEDERAL   v. US                                  5



 the FHFA’s discretion by providing twelve grounds on
 which the agency may appoint itself as conservator or re-
 ceiver. Id. § 4617(a)(2)–(3). These grounds include the con-
 sent of the Enterprises, by resolution of their boards of
 directors or their shareholders or members.              Id.
 § 4617(a)(3)(I).
     HERA provides for limited judicial review of the
 FHFA’s decision to appoint itself as conservator or receiver
 over the Enterprises:
    If the Agency is appointed conservator or receiver
    under this section, the [Enterprise] may, within
    30 days of such appointment, bring an action in the
    United States district court for the judicial district
    in which the home office of such [Enterprise] is lo-
    cated, or in the United States District Court for the
    District of Columbia, for an order requiring the
    Agency to remove itself as conservator or receiver.
 Id. § 4617(a)(5)(A). The court in which the action is
 brought “shall, upon the merits, dismiss such action or di-
 rect the Agency to remove itself as such conservator or re-
 ceiver.” Id. § 4617(a)(5)(B).
     On September 6, 2008, the FHFA’s Director placed the
 Enterprises under conservatorship with the consent of the
 Enterprises’ boards of directors. See J.A. 90 (¶ 7). There-
 after, the Director negotiated PSPAs with Treasury. See
 J.A. 112–13 (¶ 68). In August 2012, the FHFA and Treas-
 ury amended the PSPAs to require the Enterprises to pay
 Treasury quarterly dividend payments equal to their entire
 net worth minus a small capital reserve amount, i.e., the
 “net worth sweep.” See J.A. 116 (¶ 76); J.A. 162 (¶ 204).
     In June 2013, the Washington Federal Plaintiffs filed
 a class action against the government before the Claims
 Court. They later amended their complaint so that it con-
 tained only one count: a Fifth Amendment takings claim
Case: 20-2190    Document: 49      Page: 6    Filed: 02/22/2022




 6                                 WASHINGTON FEDERAL    v. US



 and/or an illegal exaction claim. 4 The operative complaint
 broadly alleges that, in imposing the conservatorships over
 the Enterprises, the government “destroyed the rights and
 value of the property interests tied to the common and pre-
 ferred stock of the Companies” held by the Washington
 Federal Plaintiffs. J.A. 166 (¶ 218).
      The complaint centers around the Washington Federal
 Plaintiffs’ allegation that the government “improperly im-
 pos[ed] the . . . conservatorships over the Companies under
 false pretenses with no valid statutory basis.” J.A. 166–67
 (¶ 222(b)). According to the Washington Federal Plaintiffs,
 the FHFA obtained the consent of the Enterprises’ boards
 of directors through “misrepresentation and duress,” as
 well as by immunizing the directors from liability for con-
 senting to a conservatorship. J.A. 121–22 (¶¶ 87, 89) (cit-
 ing 12 U.S.C. § 4617(a)(6)). The complaint asserts that, as
 a result of the FHFA’s unlawful appointment as conserva-
 tor, the FHFA “terminated all shareholder meetings and
 all shareholder voting rights,” ordered the Enterprises “to
 cease paying dividends on their preferred and common
 stock,” and ordered the Enterprises “to delist their common
 and preferred shares from the New York Stock Exchange.”
 E.g., J.A. 161–62 (¶¶ 202–03). The Washington Federal
 Plaintiffs also alleged that the net worth sweep constituted
 a taking or illegal exaction. J.A. 153 (¶ 185). After the Su-
 preme Court confirmed in Collins that the FHFA had



     4   The Claims Court treated the count as two legal
 claims that the Washington Federal Plaintiffs pled in the
 alternative, and we do as well. See Wash. Fed., 149 Fed. Cl.
 at 288–89. In contrast to a takings claim, which involves
 lawful government action, an illegal exaction claim “in-
 volves money that was ‘improperly paid, exacted, or taken
 from the claimant in contravention of the Constitution, a
 statute, or a regulation.’” Norman v. United States,
 429 F.3d 1081, 1095 (Fed. Cir. 2005).
Case: 20-2190    Document: 49      Page: 7    Filed: 02/22/2022




 WASHINGTON FEDERAL    v. US                                7



 statutory authority to enter into the amendment to the
 PSPAs effectuating the net worth sweep, 141 S. Ct. at 1777,
 the Washington Federal Plaintiffs abandoned that aspect
 of their claims. 5 Appellants’ Suppl. Resp. Br. on Collins at
 1.
      The government moved to dismiss the claims in every
 case before the Claims Court in a single, omnibus motion.
 Wash. Fed., 149 Fed. Cl. at 289. The Claims Court ulti-
 mately granted the government’s motion, dismissing the
 Washington Federal Plaintiffs’ operative complaint for lack
 of standing. Id. at 297.
     Two of the Claims Court’s holdings are relevant to this
 appeal. First, the court rejected the government’s argu-
 ment that, because HERA’s 30-day limitations period bars
 the Washington Federal Plaintiffs’ claims, the court lacks
 subject matter jurisdiction over the case. Id. at 291–92.
 The court explained that the applicable statute of limita-
 tions is not HERA’s 30-day period under 12 U.S.C.
 § 4617(a)(5), but the general 6-year period under 28 U.S.C.
 § 2501 for claims over which the Claims Court has jurisdic-
 tion. Id. Because the Washington Federal Plaintiffs filed
 suit within six years of the imposition of conservatorships
 over the Enterprises, the Claims Court found their claims
 timely. Id. at 292.
     Second, the Claims Court held that the Washington
 Federal Plaintiffs lacked standing to litigate their direct
 takings and illegal exaction claims because the claims are



     5   In their opening brief on appeal, the Washington
 Federal Plaintiffs also asked, in the alternative, that we
 remand this matter to the Claims Court so that they might
 amend their claims to assert the claims derivatively on be-
 half of the Enterprises. Appellants’ Opening Br. 41–46.
 They have since withdrawn that request as well. Appel-
 lants’ Suppl. Resp. Br. on Collins at 1.
Case: 20-2190    Document: 49      Page: 8    Filed: 02/22/2022




 8                                 WASHINGTON FEDERAL    v. US



 substantively derivative. See id. at 296. The court found
 that the Washington Federal Plaintiffs’ claims and the di-
 rect takings and illegal exaction claims in Fairholme Funds
 are “virtually indistinguishable for standing purposes.” Id.
 at 293. While the Washington Federal Plaintiffs placed
 greater emphasis on the imposition of the conserva-
 torships, the Claims Court explained that the claims here
 similarly rest on the expropriation of the Washington Fed-
 eral Plaintiffs’ economic interests and property rights as
 shareholders. Id. According to the court, the Washington
 Federal Plaintiffs’ claims are indistinguishable from an
 overpayment claim: “The FHFA, through the imposition of
 the conservatorships and subsequent manipulations of the
 Enterprises, gutted [the Enterprises] and left nothing for
 the shareholders.” Id. at 295; see also id. at 294 (referring
 to the standing analysis in Fairholme Funds, Inc. v. United
 States, 147 Fed. Cl. 1, 45–47 (2019)). The court noted that
 the Washington Federal Plaintiffs’ claims are premised on
 allegations that the conservatorships harmed the Enter-
 prises themselves, and only thereby caused indirect harm
 to the shareholders. See id. at 295. The Claims Court
 therefore dismissed the Washington Federal Plaintiffs’
 claims for lack of standing.
     The Washington Federal Plaintiffs timely appealed to
 this court.   We have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                       II. DISCUSSION
     We review a dismissal for lack of standing de novo. See
 Rack Room Shoes v. United States, 718 F.3d 1370, 1374
 (Fed. Cir. 2013).
      On appeal, the Washington Federal Plaintiffs argue
 that they have standing to assert their direct takings and
 illegal exaction claims arising out of the FHFA’s actions to
 coerce the Enterprises into consenting to conservatorships.
 In response, the government maintains that § 4617(a)(5)
 bars the Washington Federal Plaintiffs’ challenge to the
Case: 20-2190    Document: 49      Page: 9    Filed: 02/22/2022




 WASHINGTON FEDERAL    v. US                                9



 FHFA’s appointment as conservator over the Enterprises.
 Because it is a jurisdictional challenge, we address the gov-
 ernment’s threshold argument before turning to the sub-
 stance of the Washington Federal Plaintiffs’ appeal.
             A. The Claims Court’s jurisdiction
     The government argues that the Claims Court should
 have dismissed the Washington Federal Plaintiffs’ claims
 as untimely and filed in the wrong court. Specifically, the
 government asserts that 12 U.S.C. § 4617(a)(5)—which
 permits the Enterprises (“the regulated entity”) to chal-
 lenge the FHFA’s appointment as conservator in a district
 court action within 30 days of the appointment—is the ex-
 clusive means of challenging the FHFA’s appointment. Ac-
 cording to the government, the Washington Federal
 Plaintiffs’ suit is “incontrovertibly a challenge to the ap-
 pointment of the conservator.” Appellee’s Resp. Br. 20.
 While the Washington Federal Plaintiffs agree that
 § 4617(a)(5) provides the exclusive means for challenging
 the FHFA’s appointment as conservator, they distinguish
 between such challenges and their claims “seek[ing] mone-
 tary relief for past harm directly resulting from the imposi-
 tion of the conservatorships.” Appellants’ Reply Br. 20.
      Although, as we discuss below, § 4617(a)(5) prohibits
 the Washington Federal Plaintiffs from pursuing their
 claims, the application of that provision here is a mer-
 its-based bar, not one that implicates the Claims Court’s
 jurisdiction over the Washington Federal Plaintiffs’ claims.
 The Tucker Act provides the Claims Court with subject
 matter jurisdiction over “any claim against the United
 States founded . . . upon the Constitution,” including the
 Washington Federal Plaintiffs’ takings and illegal exaction
 claims. See 28 U.S.C. § 1491. The statute of limitations to
 bring such claims is six years after a claim first accrues.
 Id. § 2501 (“Every claim of which the United States Court
 of Federal Claims has jurisdiction shall be barred unless
 the petition thereon is filed within six years after such
Case: 20-2190    Document: 49      Page: 10     Filed: 02/22/2022




 10                                 WASHINGTON FEDERAL     v. US



 claim first accrues.”). Here, the Washington Federal Plain-
 tiffs timely filed their claims in June 2013, within six years
 of the FHFA’s appointment as conservator in September
 2008.
     We also disagree with the government’s characteriza-
 tion of the Washington Federal Plaintiffs’ claims as no
 more than a challenge to the FHFA’s appointment as con-
 servator. While there is no dispute that the claims allege
 that the FHFA improperly coerced the Enterprises’ boards
 of directors to consent to the conservatorships, the Wash-
 ington Federal Plaintiffs also claim that, by those unlawful
 actions, the government took or illegally exacted their
 property interests as shareholders of the Enterprises with-
 out just compensation. See, e.g., J.A. 116–18 (¶¶ 77–81);
 J.A. 153–63 (¶¶ 185–208); J.A. 165–68 (¶¶ 217–25). We
 therefore reject the government’s argument that we should
 dismiss the Washington Federal Plaintiffs’ claims on juris-
 dictional grounds.
   B. The Washington Federal Plaintiffs’ illegal exaction
                        claim
      Although the 30-day limitations period in § 4617(a)(5)
 does not deprive the Claims Court of jurisdiction over the
 Washington Federal Plaintiffs’ claims, we affirm the
 Claims Court’s dismissal of their illegal exaction claim on
 the alternative ground that the Washington Federal Plain-
 tiffs fail to state a claim upon which relief may be granted. 6
 Our case law makes clear that the Washington Federal
 Plaintiffs may not challenge the propriety of the FHFA’s



      6  While the Claims Court predicated its dismissal of
 the Washington Federal Plaintiffs’ illegal exaction claim on
 standing grounds, we may affirm the Claims Court’s dis-
 missal on any grounds supported by the record. See Wyan-
 dot Nation of Kan. v. United States, 858 F.3d 1392, 1397
 (Fed. Cir. 2017).
Case: 20-2190    Document: 49      Page: 11     Filed: 02/22/2022




 WASHINGTON FEDERAL    v. US                                 11



 appointment as conservator through an illegal exaction
 claim in the Claims Court. See Rith Energy, Inc. v. United
 States, 247 F.3d 1355, 1366 (Fed. Cir. 2001). Instead, the
 Washington Federal Plaintiffs must litigate their claims on
 the assumption that the FHFA’s appointment as conserva-
 tor was lawful. See id. Therefore, the Washington Federal
 Plaintiffs’ illegal exaction claim, which requires showing
 that the FHFA’s imposition of the conservatorships was
 unlawful, is not plausible.
     We have explained that an uncompensated taking and
 an unlawful agency action constitute separate wrongs that
 give rise to separate causes of action. See id. at 1365 (quot-
 ing Del-Rio Drilling Programs, Inc. v. United States,
 146 F.3d 1358, 1364 (Fed. Cir. 1998)). Where Congress
 mandates the review process for an allegedly unlawful
 agency action, a plaintiff may not separately litigate the
 issue of whether the agency acted in violation of statute or
 regulation in a takings (or illegal exaction) action. See id.
 at 1366. In other words, the plaintiff may not claim that it
 is entitled to prevail because the agency acted in violation
 of statute or regulation. See id. Rather, where Congress
 mandates the review process for the allegedly unlawful
 agency action, a plaintiff must litigate on the assumption
 that the agency action is authorized and lawful, i.e., that
 the government took its property regardless of whether the
 agency acted consistently with its statutory and regulatory
 mandate. See id. at 1365–66. That means that an illegal
 exaction claim predicated on the alleged unlawfulness of
 the agency action is not plausible as a matter of law.
     In Rith Energy, the Department of Interior denied Rith
 Energy a permit to resume mining coal in a certain area
 pursuant to the Surface Mining Control and Reclamation
 Act of 1977 (SMCRA). See id. at 1358–60. Congress as-
 signed the question of whether the agency violated SMCRA
 in denying the permit to an administrative process within
 the agency, subject to judicial review in a district court. See
Case: 20-2190    Document: 49     Page: 12    Filed: 02/22/2022




 12                                WASHINGTON FEDERAL    v. US



 id. at 1365; see also 30 U.S.C. §§ 1264, 1276. 7 Rith Energy
 engaged in that process, lost its administrative appeal, and
 voluntarily dismissed its district court action seeking re-
 view of the administrative ruling. Rith Energy, 247 F.3d
 at 1360. Rith Energy then filed a takings claim in the
 Claims Court, asserting that the government took its prop-
 erty by preventing it from mining. See id. at 1361. We held
 that, “having forgone its challenge to [the agency’s] admin-
 istrative actions, Rith is not free to renew its challenge to
 those actions under the cover of a takings claim in the
 Court of Federal Claims.” Id. at 1366. Importantly, we
 concluded that, while Rith Energy could not argue that the
 permit denial was unlawful under SMCRA, it could assert
 that the permit denial constituted a taking on the assump-
 tion that the administrative action was both authorized
 and lawful. See id. at 1365–66.
      Here, there is no dispute that Congress provided the
 exclusive means to challenge the grounds of the FHFA’s
 appointment as conservator in 12 U.S.C. § 4617(a)(5): the
 Enterprises may challenge the FHFA’s appointment in dis-
 trict court within 30 days of the appointment. The Enter-
 prises did not bring such a challenge, nor did their
 shareholders bring a derivative challenge on their behalf.
 Accordingly, “having forgone [their] challenge” to the



      7  Section 1264 of Title 30 specifies that a permit ap-
 plicant, or any person whose interests may be adversely af-
 fected by the agency’s final decision, “may request a
 hearing on the reasons for the final determination,” after
 which the agency must issue a written decision granting or
 denying the permit and stating its reasons. 30 U.S.C.
 § 1264(c). The statutory provision further provides a right
 to appeal the agency’s decision in accordance with
 30 U.S.C. § 1276, which specifies the venue, timing, appli-
 cable standards, and procedures of the district court’s re-
 view. See id. §§ 1264(f), 1276.
Case: 20-2190     Document: 49      Page: 13    Filed: 02/22/2022




 WASHINGTON FEDERAL     v. US                                 13



 FHFA’s decision to appoint itself as conservator over the
 Enterprises, the Washington Federal Plaintiffs “[are] not
 free to renew [their] challenge to those actions under the
 cover of a takings claim in the” Claims Court. See id. at
 1366. Instead, the Washington Federal Plaintiffs must lit-
 igate their claims “on the assumption that the administra-
 tive action was both authorized and lawful.” See id.
 Because the Washington Federal Plaintiffs’ illegal exaction
 claim requires showing that the FHFA’s appointment as
 conservator over the Enterprises was unlawful under
 HERA, we affirm the Claims Court’s dismissal of their ille-
 gal exaction claim on alternative grounds of failure to state
 a claim.
      The Washington Federal Plaintiffs argue that there is
 no basis for the government’s “ambitious reading” that
 “any dispute as to the legality of the appointment must be
 resolved immediately in the district court.” Appellants’ Re-
 ply Br. 21 (quoting Appellee’s Resp. Br. 21). And, they
 make much of the fact that the mechanism for challenge in
 § 4617(a)(5) only authorizes the Enterprises to challenge
 the conservatorship. Id. at 19–20. As noted, Rith Energy
 forecloses the Washington Federal Plaintiffs’ argument.
 Where Congress specifies the means of challenging an
 agency action, like the FHFA’s decision to appoint itself
 conservator over the Enterprises, a plaintiff may not chal-
 lenge the lawfulness of the agency action under the cover
 of a takings (or illegal exaction) claim in the Claims Court.
 See Rith Energy, 247 F.3d at 1365–66. While it is true that
 § 4617(a)(5) refers to “the regulated entit[ies]” (i.e., the En-
 terprises), an action challenging the conservatorship could
 have been asserted derivatively by the shareholders on be-
 half of the Enterprises, but was not.
     The Washington Federal Plaintiffs also argue that in-
 terpreting § 4617(a)(5) to bar direct claims by shareholders
 seeking monetary relief for Fifth Amendment violations
 would raise serious due process concerns. We disagree. As
 noted, the statute of limitations in § 4617(a)(5) does not
Case: 20-2190      Document: 49     Page: 14    Filed: 02/22/2022




 14                                  WASHINGTON FEDERAL     v. US



 time-bar Fifth Amendment takings claims before the
 Claims Court. A litigant simply cannot assert a plausible
 takings or illegal exaction claim predicated on the unlaw-
 fulness of an agency action where Congress provided an al-
 ternate exclusive means to challenge that action. As the
 government points out, moreover, a Due Process challenge
 to HERA and the implications of its statutory structure,
 even if such a challenge could be brought, may not be
 brought in the Claims Court. See Appellee’s Resp. Br. 38;
 see also In re United States, 463 F.3d 1328, 1335 n.5
 (Fed. Cir. 2006) (“[B]ecause the Due Process Clause is not
 money-mandating, it may not provide the basis for juris-
 diction under the Tucker Act.”).
      C. The Washington Federal Plaintiffs’ takings claim
          1. Failure to allege a cognizable takings claim
     We similarly affirm the Claims Court’s dismissal of the
 Washington Federal Plaintiffs’ takings claim on the alter-
 native ground that the Washington Federal Plaintiffs fail
 to state a claim upon which relief may be granted. 8
     The Washington Federal Plaintiffs’ takings claim rests
 on the premise that the appointment of the FHFA as con-
 servator was unlawful. See J.A. 166–67 (¶ 222) (“[A]s a re-
 sult of the Government’s legally unsubstantiated
 imposition of the conservatorships, the Government de-
 stroyed the value of the stock held by Plaintiffs . . . and vi-
 olated the fundamental principles of the . . . Takings
 Clause[ ] of the United States Constitution.” (emphasis
 added)); see also J.A. 95 (¶ 16); J.A. 117–36 (¶¶ 78,
 82–143); J.A. 153–54 (¶¶ 185–86); J.A. 157–59


      8 The Claims Court predicated its dismissal of the
 Washington Federal Plaintiffs’ takings claim on standing
 grounds, but we may affirm the Claims Court’s dismissal
 on any grounds supported by the record. See Wyandot,
 858 F.3d at 1397.
Case: 20-2190     Document: 49      Page: 15     Filed: 02/22/2022




 WASHINGTON FEDERAL     v. US                                  15



 (¶¶ 194–96). Indeed, the Washington Federal Plaintiffs’
 complaint makes clear that the harms they allegedly suf-
 fered—i.e., the property interests taken by the govern-
 ment—flowed directly from the unlawful appointment of
 the FHFA as conservator. See also Appellants’ Opening Br.
 3–4 (“The Washington Federal Plaintiffs aver, in great de-
 tail, a coerced nationalization of the Companies starting in
 2008 that supplanted the Companies’ shareholders [and]
 eliminated their ownership rights . . . , without just com-
 pensation . . . .”); Appellants’ Reply Br. 1 (“The forced im-
 position of the 2008 conservatorships over two companies
 that were not insolvent, and did not need a bailout, is at
 the core of this action . . . .”); id. at 4 (asserting the forced
 conservatorships and coerced consent are “key factual un-
 derpinnings” of the Washington Federal Plaintiffs’ claims);
 cf. id. at 20 (characterizing claims as seeking relief for “past
 harm directly resulting from the imposition of the conser-
 vatorships”); Oral Arg. at 2:31–3:33, https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=
 20-2190_08042021.mp3 (explaining that the alleged harm
 to the rights to vote, receive dividends, and transfer stock
 “occurred as a result of the conservatorships”).
     That takings claim is not plausible under Rith Energy.
 As noted, where Congress mandates the review process for
 an allegedly unlawful agency action, a plaintiff may not as-
 sert a takings claim in the Claims Court claiming entitle-
 ment to prevail because the agency acted in violation of a
 statute or regulation. See Rith Energy, 247 F.3d at 1366.
 This is because a plaintiff does not have the right to litigate
 the issue of whether an agency’s action is unlawful under
 the guise of a takings claim, rather than through the con-
 gressionally mandated review process. See id. Because, as
 pled, the Washington Federal Plaintiffs’ takings claim at-
 tempts to litigate the propriety of the FHFA’s appointment
 as conservator and to circumvent the exclusive review pro-
 cess under 12 U.S.C. § 4617(a)(5), we affirm the Claims
 Court’s dismissal of the claim.
Case: 20-2190    Document: 49     Page: 16    Filed: 02/22/2022




 16                                WASHINGTON FEDERAL    v. US



     As in Rith Energy, moreover, the “consequence of as-
 suming the lawfulness of [the government’s] actions . . . is
 to limit the issue before us” to whether imposing re-
 strictions on the Enterprises’ right to issue dividends, or-
 dering them to delist their common and preferred shares
 from the New York Stock Exchange, and terminating cer-
 tain rights previously attendant to share ownership consti-
 tute a taking. See id. And that inquiry requires us to
 determine whether, upon lawful imposition of the conser-
 vatorships, the shareholders retained any invest-
 ment-backed expectation that the value of their shares
 would not be diluted and the rights otherwise attendant to
 share ownership would not be temporarily suspended. Cf.
 id. Collins makes clear that they did not.
     As the Collins court explained, the FHFA’s authority
 under HERA is both unusual and extremely broad; the
 FHFA as conservator “may” act in the interests of the En-
 terprises but is not required to do so.           12 U.S.C.
 § 4617(b)(2)(J); Collins, 141 S. Ct. at 1776; see also Fair-
 holme Funds, slip op. at 46; Perry Cap. LLC v. Mnuchin
 (“Perry II”), 864 F.3d 591, 607–08 (D.C. Cir. 2017). Under
 HERA, the FHFA may act in ways that are not in the best
 interests of either the Enterprises or the shareholders, and,
 instead, are beneficial to the FHFA and the public it serves.
 Collins, 141 S. Ct. at 1776; Fairholme Funds, slip op. at 46;
 Perry II, 864 F.3d at 608 (noting that, unlike the Financial
 Institutions Reform, Recovery, and Enforcement Act of
 1989 (FIRREA), which permits the FDIC to take into ac-
 count the interests of depositors, HERA does not require
 the FHFA to consider the interests of the shareholders).
     Where shareholders hold shares in such highly regu-
 lated entities—entities that the government has the au-
 thority to place into conservatorship—where the
 conservator’s powers are extremely broad, and where the
 entities were lawfully placed into such a conservatorship,
 shareholders lack a cognizable property interest in the con-
 text of a takings claim. Golden Pac. Bancorp v. United
Case: 20-2190    Document: 49      Page: 17    Filed: 02/22/2022




 WASHINGTON FEDERAL    v. US                                17



 States, 15 F.3d 1066, 1073–75 (Fed. Cir. 1994) (holding that
 Golden Pacific lacked a historically rooted expectation of
 compensation necessary to establish a Fifth Amendment
 taking because it chose to invest in a highly regulated en-
 tity); cf. Fairholme Funds, slip op. at 45–47 & n.14. 9 For
 this reason as well, we find that the Washington Federal
 Plaintiffs cannot assert a cognizable takings claim regard-
 ing actions taken in connection with the imposition of the
 conservatorships in 2008.
     2. Lack of standing to assert a direct takings claim
     As an independent ground, we affirm the Claims
 Court’s dismissal of the Washington Federal Plaintiffs’ tak-
 ings claim for lack of standing. The Washington Federal
 Plaintiffs lack standing to assert their substantively deriv-
 ative claims as direct claims. The doctrine of standing asks
 whether a litigant is entitled to have a federal court resolve
 its grievance. Kowalski v. Tesmer, 543 U.S. 125, 128
 (2004). A litigant generally must assert its own legal rights
 and interests; it cannot rest its claim to relief on the legal
 rights or interests of third parties. See id. at 129 (quoting
 Warth v. Seldin, 422 U.S. 490, 498 (1975)).
     Related to this prudential limitation on third-party
 standing, 10 shareholders generally may not initiate an



     9    The highly regulated nature of the Enterprises al-
 ways limited the investment-backed expectations of their
 shareholders. To the extent there existed any expectations
 at all, the shareholders lacked them after the passage of
 HERA and certainly after the FHFA imposed the conser-
 vatorships. Cf. Fairholme Funds, slip op. at 45–47 & n.14.
     10   In Lexmark International, Inc. v. Static Control
 Components, Inc., 572 U.S. 118 (2014), the Supreme Court
 held that the label of prudential standing was inappropri-
 ate for the requirement that a plaintiff’s interests fall
 within the zone of interests protected by the law invoked.
Case: 20-2190    Document: 49      Page: 18    Filed: 02/22/2022




 18                                WASHINGTON FEDERAL     v. US



 action to enforce the rights of a corporation but may do so
 if the corporation’s management refuses to pursue the
 same action for reasons other than good-faith business
 judgment. Franchise Tax Bd. v. Alcan Aluminium Ltd.,
 493 U.S. 331, 336 (1990). Such an action by shareholders
 must be a derivative action because the corporation has the
 direct interest in the cause of action. Starr Int’l Co. v.
 United States, 856 F.3d 953, 966 (Fed. Cir. 2017). Only
 shareholders with a direct, personal interest in a cause of
 action may bring a direct shareholder action. Id. (quoting
 Franchise Tax Bd., 493 U.S. at 336). Shareholders whose
 injuries are derivative of their ownership interests in a cor-
 poration may not bring a direct shareholder action to re-
 dress their injuries. Id. (quoting Franchise Tax Bd.,
 493 U.S. at 336).
      While federal law governs the standing inquiry, there
 is a presumption that state law should be incorporated into
 federal common law unless doing so would frustrate spe-
 cific objectives of federal programs. Starr, 856 F.3d at 966
 (quoting Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 98
 (1991)). Consistent with federal law, Delaware courts con-
 sider two questions when determining whether a share-
 holder’s claim is derivative or direct. Id.; Tooley v.
 Donaldson, Lufkin & Jenrette, Inc., 845 A.2d 1031, 1035
 (Del. 2004) (en banc). First, who suffered the alleged harm,
 the corporation or the suing stockholder individually?
 Tooley, 845 A.2d at 1035. Second, who would receive the
 benefit of the recovery or other remedy?             Id.   A



 See id. at 127 & n.3, 129. The Court did not, however, ex-
 tend its holding to the prudential principle of third-party
 standing. See id. at 127 n.3 (“This case does not present
 any issue of third-party standing, and consideration of that
 doctrine’s proper place in the standing firmament can
 await another day.”); Starr Int’l Co. v. United States,
 856 F.3d 953, 965 n.18 (Fed. Cir. 2017).
Case: 20-2190     Document: 49       Page: 19     Filed: 02/22/2022




 WASHINGTON FEDERAL     v. US                                   19



 stockholder’s claimed direct injury must be independent of
 any alleged injury to the corporation. Id. at 1039. The Del-
 aware Supreme Court recently confirmed, moreover, that
 a suing shareholder’s claims must be completely independ-
 ent from the harm to the corporation before they may be
 asserted directly. Brookfield Asset Mgmt., Inc. v. Rosson,
 261 A.3d 1251, 1267, 1272–73 (Del. 2021) (en banc) (over-
 ruling the dual nature doctrine espoused in Gentile v. Ros-
 sette, 906 A.2d 91 (Del. 2006), and confirming that, even
 when shareholders assert harm to rights attendant to
 share ownership, those claims must be asserted deriva-
 tively if the shareholders’ harm is not independent of harm
 to the corporation).
      Here, the Washington Federal Plaintiffs’ takings claim
 is derivative in nature because the Washington Federal
 Plaintiffs’ alleged injuries are not independent of alleged
 harms to the Enterprises. Instead, as noted, the Washing-
 ton Federal Plaintiffs pled that the harms to their share-
 holder rights flowed from the injury to the Enterprises by
 the unlawful appointment of the FHFA as conservator.
 See, e.g., J.A. 166–67 (¶ 222) (“[A]s a result of the Govern-
 ment’s legally unsubstantiated imposition of the conserva-
 torships, the Government destroyed the value of the stock
 held by Plaintiffs . . . .”); J.A. 153 (¶ 185) (alleging that “im-
 posing the conservatorships upon the Companies, under
 false pretenses and without a statutory basis, causing the
 value of the Companies’ shares to plummet, and destroying
 all shareholder rights and property interests” constituted
 a taking); J.A. 117 (¶ 78); J.A. 95 (¶ 16). Because the
 Washington Federal Plaintiffs’ alleged injuries, as pled, de-
 pend on an alleged injury to the Enterprises, the Washing-
 ton Federal Plaintiffs lack standing to assert their
 substantively derivative claim as a direct takings claim.
      We are unpersuaded by the Washington Federal Plain-
 tiffs’ arguments in favor of standing. First, the Washing-
 ton Federal Plaintiffs contend that the extreme
 circumstances warranting a derivative action are not
Case: 20-2190     Document: 49      Page: 20    Filed: 02/22/2022




 20                                 WASHINGTON FEDERAL      v. US



 present here. They suggest that a derivative suit requires
 “the misfeasance and malfeasance of ‘faithless directors
 and managers.’” Appellants’ Opening Br. 31 (quoting Ka-
 men, 500 U.S. at 95). The Washington Federal Plaintiffs
 argue that, though they believe the government committed
 malfeasance, they have no reason to believe the directors
 and managers of the Enterprises did so. Id. at 31–32. This
 argument is a red herring. The Washington Federal Plain-
 tiffs lack standing to assert their direct takings claim be-
 cause their alleged harms depend on alleged injuries to the
 Enterprises. Under federal law, the Washington Federal
 Plaintiffs may not rest their claim to relief on the legal
 rights or interests of third parties, i.e., the Enterprises. See
 Kowalski, 543 U.S. at 129. The defect with the Washington
 Federal Plaintiffs’ direct takings claim is distinct from the
 additional showing that must be made before a derivative
 claim on behalf of the Enterprises can be asserted: that the
 managements of the Enterprises refused to pursue an ac-
 tion enforcing the Enterprises’ rights for reasons other
 than good-faith business judgment. See Kamen, 500 U.S.
 at 95–96; Franchise Tax Bd., 493 U.S. at 336.
     Second, the Washington Federal Plaintiffs disagree
 that their alleged harms are dependent on harm to the En-
 terprises. The Washington Federal Plaintiffs hypothesize
 that the Enterprises could have thrived under conserva-
 torship without their shareholders receiving any benefit
 and, thus, assert that the Enterprises were not themselves
 actually harmed by the conservatorship decision. The
 Washington Federal Plaintiffs also analogize their takings
 claim to the direct breach-of-contract claims in Perry II,
 864 F.3d 591.
     The Washington Federal Plaintiffs’ hypothetical is at
 odds with every other argument and allegation they have
 made in this case. As outlined above, supra, at 14–15, the
 Washington Federal Plaintiffs tie all of their alleged harms
 to an action they assert was illegally imposed upon and
 caused great damage to the Enterprises. For the same
Case: 20-2190    Document: 49     Page: 21    Filed: 02/22/2022




 WASHINGTON FEDERAL    v. US                               21



 reasons, Perry II is inapposite. There, a class of sharehold-
 ers of the Enterprises asserted that, in adopting the net
 worth sweep, the FHFA and the Enterprises breached the
 terms of the shareholders’ stock certificates. Perry II, 864
 F.3d at 603. The D.C. Circuit held that these con-
 tract-based claims “are obviously direct.” Id. at 628. The
 court explained that the plaintiffs asserted breaches of con-
 tractual duties owed to them by the Enterprises by virtue
 of their stock certificates. Id. In stark contrast to the
 claims in Perry II, which were based on a contract to which
 the shareholders were a party, the Washington Federal
 Plaintiffs’ takings claim attempts to enforce the legal
 rights and interests of the Enterprises. As we explained in
 Fairholme Funds, “[t]he fact that shareholders possess a
 property interest in their shares of the Enterprises does not
 answer the question of whether they are asserting direct or
 indirect harm to that property right.” Fairholme Funds,
 slip op. at 23. The D.C. Circuit’s holding in Perry II does
 not mandate that the Washington Federal Plaintiffs’ claim
 is similarly direct. 11
     Third, the Washington Federal Plaintiffs argue that
 dismissing their claim for lack of standing is an unconsti-
 tutional denial of a forum for redress and a clear violation
 of due process. As noted above, however, whether enforc-
 ing HERA as written and interpreted by the Supreme



     11   The Washington Federal Plaintiffs also analogize
 this case to A & D Auto Sales, Inc. v. United States,
 748 F.3d 1142 (Fed. Cir. 2014), because both cases contain
 allegations of government coercion. A & D Auto Sales is
 procedurally distinct. There, we considered whether the
 plaintiffs had stated a plausible takings claim under Rule
 12(b)(6) of the Rules of the Court of Federal Claims. Our
 holding there has no relevance to whether the Washington
 Federal Plaintiffs have standing to assert their direct tak-
 ings claim here.
Case: 20-2190    Document: 49     Page: 22   Filed: 02/22/2022




 22                               WASHINGTON FEDERAL    v. US



 Court, this court, and the D.C. Circuit deprives the Wash-
 ington Federal Plaintiffs of due process is not a question
 before us and not a question over which the Claims Court
 could assert jurisdiction. See supra, at 13–14.
     Fourth, the Washington Federal Plaintiffs argue that
 the Claims Court incorrectly assumed that, if a share-
 holder claim is derivative, the claim cannot also be direct.
 They reason that the same set of facts can give rise to both
 direct and derivative claims and can be asserted either di-
 rectly or derivatively under Delaware law, citing to the
 dual nature doctrine found in Gentile and its progeny. But,
 as noted above, Gentile has been overruled. See supra, at
 19. Even where two types of harm are alleged, when the
 alleged harm to the corporation and alleged harm to the
 shareholder are not independent, the claim is only substan-
 tively derivative in nature. See Brookfield, 261 A.3d at
 1262–63 (overturning Gentile and distinguishing between
 direct and derivative claims).
     Finally, the Washington Federal Plaintiffs argue that
 Collins supports holding that they have standing to assert
 a direct takings claim. We disagree. As we explained in
 Fairholme Funds, the shareholders in Collins alleged that
 HERA’s statutory restriction on the President’s power to
 remove the FHFA’s Director constituted a separa-
 tion-of-powers (i.e., Appointments Clause) violation. Fair-
 holme Funds, slip op. at 25 (citing Collins, 141 S. Ct. at
 1778). In concluding that the threshold Article III standing
 requirements were satisfied in Collins, the Supreme Court
 explained that the unique claims at issue there did not de-
 rive from the plaintiffs’ status as shareholders. See Col-
 lins, 141 S. Ct. at 1781. Instead, the separation-of-powers
 claim asserted a right “shared by everyone in the country.”
 Id. By contrast, like the claims in Fairholme Funds, the
 Washington Federal Plaintiffs’ claims implicate areas of
 corporate law that require them to go beyond Article III’s
 minimum standing requirements and establish the right to
 assert claims on behalf of a third party. Fairholme Funds,
Case: 20-2190    Document: 49     Page: 23   Filed: 02/22/2022




 WASHINGTON FEDERAL   v. US                               23



 slip op. at 25. Only shareholders with a direct, personal
 interest in a cause of action may bring a direct shareholder
 action. Franchise Tax Bd., 493 U.S. at 336. And, as the
 Delaware Supreme Court has made clear, whenever the
 shareholders’ alleged harm is not independent of harm to
 the corporation, shareholders must assert their claim de-
 rivatively. See Brookfield, 261 A.3d at 1272. Collins did
 not change those legal principles. See Fairholme Funds,
 slip op. at 25.
                      III. CONCLUSION
      For the reasons discussed above, we affirm the Claims
 Court’s decision dismissing the Washington Federal Plain-
 tiffs’ takings and illegal exaction claims.
                        AFFIRMED